NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                   Fed. R. App. P. 32.1




            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                     Argued April 23, 2010
                                     Decided July 28, 2010

                                               Before

                             Hon. Daniel A. Manion,  Circuit Judge

                             Hon. Ilana Diamond Rovner,  Circuit Judge

                             Hon. William J. Hibbler, District Judge*

No. 09‐2895                                             Appeal from the United States District
                                                        Court for the Central District of Illinois
Parkland Environmental Group, Inc.,
                                                        No. 06 CV 03238
                        Plaintiff‐Appellant,
                                                        Jeanne E. Scott, Judge.
       v.

Laborers’ International Union of North
America, Laborers’ Local 477,

                       Defendant‐Appellee.



                                           O R D E R




       *
          The Honorable William Hibbler, District Judge for the Northern District of Illinois,
is sitting by designation.
No. 09‐2895                                                                              Page 2



        Parkland Environmental Group is a small, family‐owned asbestos abatement
company in Springfield, Illinois.  In March or April of 2004, it signed a “project only”
agreement with Laborers’ Local 477, a local chapter of the Laborers’ International Union of
North America. That single‐page agreement was limited to Parkland’s project at the White
Oaks Mall. Around the same time, Parkland and the Union signed another, much longer,
collective bargaining agreement covering all work done by Parkland in the Local 477
territory from May 1, 2003 to April 30, 2009. Two years later, the Union filed a grievance
against Parkland for performing work in the Local 477 territory without adhering to the
agreement. The grievance was submitted to arbitration with a grievance committee, as
provided in the agreement.

       Parkland was surprised by the grievance.  It does not dispute that its vice president,
David Stowers, signed the agreement in question. But it claims that Stowers did not read the
agreement and that the Union led him to believe that this agreement was a “project only”
agreement covering just a project at Washington Street, similar to the White Oaks Mall
agreement. Parkland attended the arbitration and there argued that it was not bound either
by the contract generally, or the arbitration clause specifically, because the agreement was
for one project only and did not apply to the project in dispute. The grievance committee
ruled against Parkland and directed it to pay the Union $21,016.

        Parkland sued in federal court to vacate the award under Section 301 of the Labor
Management and Relations Act and the Federal Arbitration Act, 9 U.S.C. § 1 et seq. The
Union counter‐sued for enforcement. Both sides moved for summary judgment, and the
district court granted the Union’s motion. It held that the dispute was within the scope of
the arbitration clause, that Parkland’s only defense—a challenge to the validity of the entire
agreement—was a matter subject to arbitration, and that the arbitration award drew its
essence from the contract.  Parkland appeals.  

       Whether Parkland and the Union “agreed to arbitrate [this] dispute is a question for
the courts to decide,” but “if the parties have in fact agreed to arbitrate their dispute, they
have bargained for the arbitrator’s interpretation of their contract, not ours.”  United Steel
Workers Int’l Union v. Trimas Corp., 531 F.3d 531, 535–36 (7th Cir. 2008).  It is clear (and
Parkland no longer really contests) that the dispute was within the scope of the arbitration
clause in the agreement and that the award drew its essence from the contract.  Rather than
challenge the scope of the arbitration clause, Parkland focuses its argument on the validity
and scope of the agreement in the first place.  It does not deny that it signed the agreement,
but only whether it was valid when the Union filed its grievance.  It argues that it was
misled by the Union and signed the agreement believing that it was a project‐only
No. 09‐2895                                                                                Page 3



agreement and, further, that it had repudiated the agreement prior to the grievance  by
consistently failing to conform to the agreement.  If at the time of the dispute it was not
bound by the agreement at all, it argues, it was not bound by the arbitration clause. 
Therefore, under Parkland’s theory, we must decide whether there was a valid agreement at
the time of the dispute before we can decide whether the parties agreed to arbitrate the
dispute. 

         Not so.  The scope of an agreement is a term of the agreement and it too is subject to
arbitration.  Id. at 537.  Moreover,  “a challenge to the validity of the contract as a whole, and
not specifically to the arbitration clause, must go to the arbitrator.”  Buckeye Check Cashing,
Inc. v. Cardegna, 546 U.S. 440, 449 (2006).  This includes a claim of fraud in the inducement of
the contract generally, which is similar to what Parkland argues, as opposed to a claim of
fraud in the inducement of just the arbitration provisions.  Id. at 444–45 (citing Prima Paint
Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403–04 (1967)).  Parkland claims that it is
specifically challenging the arbitration clause, but its argument is not particularized to the
arbitration clause: the challenge to the arbitration clause stands or falls with the contract at a
whole, and so it was subject to, and resolved by, arbitration.  Thus, the district court
correctly limited its review to the scope of the arbitration clause and whether the decision
drew its essence from the contract.1

      Parkland also argues that because the Union brought its grievance more than six
months after Parkland had allegedly repudiated the agreement, it is barred by the statute of


       1
         Parkland also seems to argue that the agreement was invalid because the Union did
not obtain the support of a majority of Parkland employees necessary for the Union to be
recognized as the exclusive bargaining entity for Parkland employees under Section 9(a) of
the National Labor Relations Act.  We see no legal reason why the fact that the agreement
had never been converted into a Section 9(a) agreement would prevent it from being a valid
Section 8(f) pre‐hire construction agreement.  See Sheehy Enterprizes, Inc. v. N.L.R.B., 602 F.3d
839, 843 (7th Cir. 2010) (“[I]n § 8(f), Congress has carved out an exception to this general
rule for employers in the construction industry. Under that provision, construction
employers can lawfully enter into so‐called “pre‐hire agreements” with unions that do not
have majority support.”).  But even if there were merit to Parkland’s argument regarding
the status of the agreement under Section 9(a), this argument goes to the validity of the
agreement, not its formation.  See Granite Rock Co. v. Teamsters, No. 08‐1214, 561 U.S. ___ ,
2010 WL 2518518 at *7 (June 24, 2010) (“[W]here the dispute at issue concerns contract
formation, the dispute is generally for the courts to decide.”).  This argument, like the claim
of fraud in the inducement, is subject to arbitration under the arbitration clause in this case.
No. 09‐2895                                                                                  Page 4



limitations.  But Parkland did not raise a statute of limitations defense below, so it has
waived this non‐jurisdictional issue on appeal.  McKinney Restoration, Co. v. Illinois Dist.
Council No. 1 of Int’l. Union of Bricklayers & Allied Craftworkers, 392 F.3d 867, 873 (7th Cir.
2004).  The judgment of the district court is therefore AFFIRMED.